Mr. Justice Thomson dissenting: I am unable to concur in the foregoing decision. Whereas an order of court entering a motion or petition for a rehearing and providing that the hearing on the same be continued, will, by operation of the statute referred to in the majority opinion, have the effect of continuing the matter beyond the term, where it is not disposed of within the term in which the order ’is entered, in my opinion, where the order is that the matter be continued to a stated term or a specific date and such term or the term including such specific date expires, without any further order in the case, the court has lost jurisdiction.